[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                                                                FILED
                      ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                          November 3, 2005
                             No. 05-10107
                                                         THOMAS K. KAHN
                         Non-Argument Calendar               CLERK
                       ________________________

                 D. C. Docket No. 01-00239-CR-J-99-HTS

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

DARREN LAMONT KEYS,
a.k.a. Roderick Bremby,
a.k.a. Mark R. Estep,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                           (November 3, 2005)

Before BIRCH, CARNES and PRYOR, Circuit Judges.

PER CURIAM:
      Darren Lamont Keys, a pro se federal prisoner, appeals the district court’s

denial of his post-judgment discovery motion in which he requested a complete

accounting of the loss to each victim that was attributable to him, following his

fraud and identity theft convictions. The district court did not abuse its discretion

in denying the motion because an accounting of the victims’ losses was included in

the pre-sentence investigation, and those losses were jointly and severally

attributed to Keys and his codefendant in the restitution order at sentencing. The

district court’s order is AFFIRMED.

                                 I. BACKGROUND

      Keys was convicted, following a jury trial, of one count of unlawful use of

an access device to obtain and attempt to obtain things of value aggregating $1,000

or more within a one year; two counts of passing false and fictitious checks; three

counts of unlawfully using the identity of another to commit bank fraud; and two

counts of credit card fraud.

      Before sentencing, a presentence investigation report (“PSI”) was prepared

containing a list of the victims and itemized the losses as to each victim, for a total

loss of $107,966.90. PSI at 9, ¶ 30. Keys did not object to the loss amounts stated

in the PSI and acknowledged during the sentencing hearing that the victims’ losses

were approximately $107,000. R20 at 7-9, 83. He was sentenced to concurrent



                                           2
terms of imprisonment of 137 months, 120 months, and 60 months; a term of

supervised release of 5 years; and was ordered to “pay restitution in the amount of

$107,966.90 to the victims . . . jointly and severally” with his codefendant at the

rate of $100 per month. R20 at 114, 122-23; R6-370 at 5-7. The judgment

included an attached listing of the victims and their losses. Id. at 5-6.

       Keys, through counsel, appealed his conviction and sentence but did not

raise any issues regarding the restitution order. We affirmed. United States v.

Johnson, No. 03-10655 (11th Cir. Feb. 11, 2004) (per curiam); R6-429.

       Keys then filed a pro se motion for adjustment of his restitution payment

schedule, requesting that his $100 monthly payments be deferred until his release

from prison. The motion was denied. Keys appealed, and we affirmed. United

States v. Keys, No. 04-14191 (11th Cir. June 27, 2005) (per curiam) (“Keys I”).

We noted that, because Keys had “failed to challenge the district court’s restitution

calculation either at his sentencing hearing or on direct appeal, and ha[d] failed to

demonstrate the existence of exceptional circumstances that would excuse such

failure,” he had waived the right to object to the calculation.1 Id. at 2.


       1
          Keys also moved for the district court to clarify words used in the closing argument
transcripts. That motion and reconsideration were denied. Keys appealed, and the case was
docketed as 04-16221. Keys then moved for the district court to deny all of the government’s
requests for extensions of time, but this motion was also denied. Keys again appealed, and the
case was docketed as 05-16508. These appeals were consolidated and dismissed as frivolous.
United States v. Keys, Nos. 04-16221 and 05-16508 (11th Cir. May 25, 2005) (“Keys II”).

                                               3
       Keys next moved for a complete accounting as to the amount of loss

suffered by each victim and for a report identifying the loss attributable to each

defendant. R7-465. He argued that these documents would “assist in perfecting”

his appeal from the denial of his motion to adjust his restitution payment schedule.

Id. at 2. The district court denied the motion, and Keys appealed.2 R7-471, 472.

                                       II. DISCUSSION

       Keys argues that the district court’s restitution order (1) failed to comply

with 18 U.S.C. § 3664(b) because it did not set forth a complete accounting of the

losses to each victim, (2) violated Hughey v. United States, 495 U.S. 411, 110 S.

Ct. 1979 (1990), because it was not limited to the offenses of conviction, and (3)

violated United States v. Booker, 543 U.S.             , 125 S. Ct. 738 (2005), because the

amount of restitution was more than the amount of loss found by the jury.

       We deem issues that were available but not raised in a defendant’s first

appeal abandoned and will not consider them in a subsequent appeal. See United

States v. Fiallo-Jacome, 874 F.2d 1479, 1480-83 (11th Cir. 1989) (refusing to

consider an issue not raised by a criminal defendant on direct appeal because a

       2
           In this court, the government moved to dismiss the appeal for lack of jurisdiction. We
denied the motion because the denial of the discovery motion was “final and appealable.”
United States v. Keys, No. 05-10107 (11th Cir. May 25, 2005) (“Keys III”).
        Subsequent to the filing of this appeal, Keys filed a motion in the district court requesting
clarification of whether he was allowed to defend against 18 U.S.C. § 371's defraud or offense
clauses. The district court denied the motion, and Keys appealed. Keys’s appeal, No. 05-12799,
remains pending before us.

                                                  4
defendant should not be given “‘two bites at the appellate apple’” (citation

omitted)). Booker issues that were not raised during a defendant’s first appeal are

included in this well-established rule. See United States v. Vanorden, 414 F.3d

1321, 1323 (11th Cir. 2005) (per curiam) (on remand from United States Supreme

Court for further consideration in light of Booker, reinstating original judgment

affirming a defendant’s conviction and sentence because the defendant abandoned

the Booker issue by not raising it “in his first trip through this circuit”), petition for

cert. filed, (U.S. Sept. 28, 2005) (No. 05-6809).

       We review the denial of Keys’s post-judgment discovery motion for abuse

of discretion. See Green v. Union Foundry Co., 281 F.3d 1229, 1233 (11th Cir.

2002) (noting that we review “the denial of post-judgment motions under an abuse

of discretion standard”); United States v. Quinn, 123 F.3d 1415, 1425 (11th Cir.

1997) (reviewing the denial of a criminal defendant’s discovery motion for abuse

of discretion).

       Pursuant to 18 U.S.C. § 3664(a), a district court must order a probation

officer “to obtain and include in its presentence report . . . information sufficient

for the court to exercise its discretion in fashioning a restitution order” including

“to the extent practicable, a complete accounting of the losses to each victim.” Id.

       If the court finds that more than 1 defendant has contributed to the
       loss of a victim, the court may make each defendant liable for

                                             5
      payment of the full amount of restitution or may apportion liability
      among the defendants to reflect the level of contribution to the
      victim’s loss and economic circumstances of each defendant.

18 U.S.C. § 3664(h).

      To the extent Keys attempts to challenge the amount of his restitution or the

constitutionality of the restitution order under Booker and Hughey, these issues are

abandoned because they were not raised on direct appeal. The district court did not

abuse its discretion in denying his discovery motion because restitution was

ordered jointly and severally with Keys’s codefendant, and the PSI and district

court’s judgment contained a complete accounting of the losses attributable to each

victim.

                               III. CONCLUSION

      For the reasons stated above, the district court’s denial of Keys’s motion for

a complete accounting of the loss to each victim that was attributable to him is

          AFFIRMED.




                                          6